Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 13, 22 and 23 were pending after the amendments after final dated 02/16/2021.


Amendments filed on 02/16/2021 are entered. 
Claims 13, 23-23 were withdrawn from consideration as non-elected invention. 
Allowed claim 1 as amended by Examiner’s amendment.
Claims 13, 22 and 23 were cancelled. 
Claim 1 was amended and allowed. 

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Genevieve L. Weber, Ph.D. on 03/02/2021 and 3/31/2021.

The application has been amended as follows: 

Claims 13, 22 and 23 were cancelled.

Claim 1 was amended to add the structure of Trisuccinylglycerol (TSG) which is disclosed in figure 5 and on page 19 of the specification.

Please add this structure after the end of claim 1. 

    PNG
    media_image1.png
    170
    238
    media_image1.png
    Greyscale

Reasons for Allowance
Claim 1 is allowed. Prior art on record does not teach nor suggests treatment of Propionic acidemia by Trisuccinylglycerol (TSG) as in claim 1.   Claim 1 is drawn to a method of treating propionic acidemia (PA) or methylmalonic acidemia (MMA) in a subject, comprising administering to the subject a therapeutically effective amount of a trisuccinylglycerol  which is not taught by the prior art.  
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SABIHA N QAZI/Primary Examiner, Art Unit 1628